Citation Nr: 1031035	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim for service connection for motion sickness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez


INTRODUCTION

The appellant had active service from January 1951 to November 
1954.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction rests with Oakland.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for motion sickness was denied in a March 
1955 rating decision.  The appellant was informed of the 
determination and of the right to appeal.  The appellant did not 
appeal within one year of date of notification.

2.  The appellant filed an application to reopen the claim for 
service connection for motion sickness in August 1999 which was 
denied in a rating decision of March 2000.  The appellant was 
informed of the determination and of the right to appeal.  The 
appellant did not appeal within one year of date of notification.

3.  The appellant filed an application to reopen his claim for 
service connection for motion sickness in February 2006; the 
evidence added to the record since the March 2000 decision is 
cumulative.


CONCLUSIONS OF LAW

1.  The March 2000 RO decision which denied service connection 
for motion sickness, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the March 2000 RO decision which 
denied service connection for motion sickness, is not new and 
material and the claim may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 
C.F.R. § 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in May 
2007 complied with the statutory notice requirements as outlined 
above.  VA notified the appellant of the evidence obtained, the 
evidence VA was responsible for obtaining, and the evidence 
necessary to establish entitlement to the benefits sought 
including the types of evidence that would assist in this matter.  
Additionally, VA notified the appellant of the legal requirements 
for reopening a claim based on new and material evidence, 
including the basis for the prior denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  It also informed the appellant 
of the disability rating and effective date elements in 
compliance with Dingess/Hartman, supra.

VA has also satisfied its duty to assist the appellant under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the 
current claim VA outpatient treatment records have been obtained.  

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  In this case, no new evidence has been submitted 
regarding the appellant's claim for service connection for motion 
sickness.  Therefore, there a medical examination is not 
required.  See 38 C.F.R. § 3.159 (c)(4)(iii).

Therefore, the Board finds that the VA has satisfied its duties 
to notify and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).
Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Service connection for motion sickness was denied in a March 1955 
rating decision.  The appellant was informed of the determination 
via a letter of April 1955 and of the right to appeal.  The basis 
of the denial was that while there was evidence of treatment for 
motion sickness in service, the appellant had reported that he 
had motion sickness prior to service and there was no evidence of 
aggravation by service or incurrence in service.  The appellant 
did not appeal within one year of date of notification and that 
decision became final.  In August 1999, the appellant filed an 
application to reopen the claim for service conenciton for motion 
sickness.  In a rating decision of March 2000, the RO denied the 
application to reopen.  The basis of the denial was that he had 
not submitted evidence that chronic motion sickness was incurred 
in or aggravated by service.  The appellant was informed of the 
decision via a letter of April 2000 and he did not appeal within 
one year of the date of the notification and the decision became 
final.  

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim, which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The U.S. Court of Appeals for Veterans Claims has held that, when 
"new and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in February 
2006.  For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court 
of Appeals for Veteran Claims (Court) indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

At the time of the March 2000 rating decision, the record 
included service treatment records showing treatment for motion 
sickness while in service in June 1951, January 1952, October 
1952, November 1952, and December 1953; service treatment records 
of January 1952 noted that the appellant stated he used to have 
car sickness prior to service.  Service treatment records also 
included a sick call treatment record for the appellant showing 
he was seen for complaints of chronic sea sickness in April 1952.  
Also of record was a VA examination report of March 1955 which 
noted that the appellant had a history of motion sickness which 
responds poorly to Dramamine, and VA outpatient treatment records 
showing a diagnosis of recurrent vertigo in November 1995 and 
diagnosis of and treatment for chronic motion sickness in March 
1996.  

Evidentiary submissions received since the RO's March 2000 
decision include VA treatment records dated July 2000 to May 
2007.  These records show that the appellant had been prescribed 
antivertigo medication in April 2000 and that in May 2007, he 
requested a patch for motion sickness.  Also added to the record 
are duplicate copies of the service treatment records showing 
treatment for motion sickness in service, and duplicate copies of 
the VA outpatient treatment records of November 1995 showing a 
diagnosis of vertigo and showing a diagnosis of chronic motion 
sickness in March 1996.  Service personnel records were also 
added to the file as well as a duplicate copy of the sick call 
treatment record showing the appellant was seen at sick call in 
April 1952 for chronic sea sickness.  Also added to the record 
are additional statements by the appellant.  

The Board has carefully reviewed the evidence and concludes that 
new and material evidence has not been submitted to reopen the 
claim for service connection for motion sickness.  The recent 
evidentiary submissions do not tend to establish an unestablished 
fact as they do not show that motion sickness was incurred in 
service, was aggravated by service, or that it is related to 
service.  The fact that he was treated for motion sickness in 
service had been established at the time of the prior denial.  
Furthermore, at the time of the prior denial, it had been 
established that the appellant had been treated for motion 
sickness post-service.  Evidence confirming known facts is 
cumulative.  Stated differently, at the time of the prior 
decision, there was evidence of in-service complaints of and 
treatment for motion sickness, the appellant's statement that he 
suffered from car sickness prior to service and post service 
treatment for motion sickness.  However, there was inadequate 
evidence of a nexus to service to include aggravation during 
service.  His current assertion of a relationship to service is 
no different than the prior claims.  None of the evidentiary 
defects present at the time of the previous decision have been 
resolved with respect to consideration of the claim for motion 
sickness.  Therefore, the application to reopen the claim must be 
denied.  There is no doubt to be resolved.

The Board is aware of the provisions of 38 C.F.R. § 3.156(c) 
which state that notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, if VA receives 
or associated with the claim file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  In the instant case, service personnel records were 
associated with the claim file after the denial of the 
appellant's claim in March 2000.  Even though these are official 
service department records which existed at the time of the prior 
denial and which had not been associated with the claim file at 
the time, they are not relevant to the appellant's claim for 
service connection for motion sickness as nothing in those 
records mentions anything associated with the appellant's 
complaints of or treatment for motions sickness while in service.  
As these records are not relevant to the appellant's claim, the 
provisions of 38 C.F.R. § 3.156(c) are not for application.


ORDER

The application to reopen a claim for service connection for 
motion sickness is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


